 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommunity Health Services, Inc. and Local #5050,Federation of Community Health Professionals,a/w Maine Federation of Teachers, Nurses andHealth Professionals, AFT-AFL-CIO. Case 1-CA-19384April 27, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on December 24, 1981, byLocal #5050, Federation of Community HealthProfessionals, a/w Maine Federation of Teachers,Nurses and Health Professionals, AFT-AFL-CIO,herein called the Union, and duly served on Com-munity Health Services, Inc., herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 1, issued a complaint on January 18,1982, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on November20, 1981, following a Board election in Case l-RC-17139, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;1and that, commencing on or about December3, 1981, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On January22, 1982, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On February 8, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February12, 1982, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondent'Official notice is taken of the record in the representation proceeding,Case I-RC-17139, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Ca v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follen Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.261 NLRB No. 37thereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent admits itsrefusal to bargain but denies that it thereby violat-ed Section 8(a)(5) and (1) of the Act. Respondent'sanswer to the complaint contends that the bargain-ing unit described in the complaint (which wasfound by the Board to be appropriate in its No-vember 20, 1981, Decision) is not appropriate forpurposes of collective bargaining within the mean-ing of the Act. In its response to the Notice ToShow Cause, Respondent further states that (1)there are no genuine issues of fact at issue herein;(2) the only issue is one of law, namely, whetherthe bargaining unit certified herein is appropriate;and (3) Respondent is entitled to summary judg-ment as a matter of law on the ground that the cer-tified unit is not appropriate. Counsel for the Gen-eral Counsel argues that Respondent's contentionsare without merit as they raise issues which werepresented to and decided by the Board in the un-derlying representation case. We agree.A review of the record herein, including therecord in Case 1-RC-17139, shows the following:On December 29, 1980, the Union filed a petitionin Case 1-RC-17139, to represent certain employ-ees of Respondent. After a hearing, the Acting Re-gional Director issued a Decision and Direction ofElection, in which he found that the following em-ployees constituted an appropriate unit:All full-time and regular part-time professionalemployees employed by the Employer at itsvarious locations within the State of Maine, in-cluding registered nurses, graduate nurses,physical therapists, occupational therapists andmental health workers, but excluding all otheremployees, licensed practical nurses, VD epi-demiologists, outreach workers, home healthaides, office clerical employees, guards and su-pervisors as defined in the Act.On February 18, 1981, Respondent filed a requestfor review of the Acting Regional Director's Deci-sion, contending inter alia that the Acting RegionalDirector erred by finding a unit limited to Re-spondent's professional employees appropriate andby finding that Respondent's mental health workers340 COMMUNITY HEALTH SERVICES, INC.(MHWs) are professional employees under the Act.On March 5, the Board denied Respondent's re-quest for review, but amended the Acting RegionalDirector's Decision to permit the MHWs to votesubject to challenge.On March 6, 1981, an election by secret ballotwas conducted under the direction and supervisionof the Regional Director for Region 1 among theemployees in the amended unit. The tally was 27votes for, and 23 votes against, the Union, with 12determinative challenged ballots. On March 13,1981, Respondent filed timely objections to theconduct of the election.On April 23, 1981, the Regional Director issueda Supplemental Decision which overruled Re-spondent's objections and the challenges to the bal-lots of the 12 MHWs and directed that their ballotsbe opened and counted. Thereafter, on May 5,1981, Respondent filed a request for review of theRegional Director's Supplemental Decision. OnJune 26, 1981, the Board granted Respondent's re-quest for review solely with respect to the Region-al Director's disposition of the 12 challenged bal-lots of the MHWs.On November 20, 1981, the Board issued its De-cision on Review and Certification of Representa-tive.2The Board found, contrary to the RegionalDirector, that Respondent's 12 MHWs should beexcluded from the unit, and that the challenges totheir ballots should therefore be sustained. Accord-ingly, the Board issued a Certification of Repre-sentative, certifying the Union as the exclusive rep-resentative of the following appropriate unit:All full-time and regular part-time professionalemployees employed by the Employer at itsvarious locations within the State of Maine, in-cluding registered nurses, graduate nurses,physical therapists and occupational therapists,but excluding all other employees, licensedpractical nurses, VD epidemiologists, outreachworkers, home health aides, mental healthworkers, office clerical employees, guards andsupervisors as defined in the Act.Subsequently, by letter dated November 25,1981, the Union requested that Respondent meetfor the purpose of bargaining and negotiating a col-lective-bargaining agreement. By letter dated De-cember 3, 1981, Respondent refused to bargainwith the Union, in order to seek judicial review asto the appropriate bargaining unit.The issues which Respondent seeks to raise atthis time were raised and decided by the Board inthe underlying representation proceeding. In deny-ing Respondent's February 18, 1981, request for'259 NLRB 362.review, the Board found that Respondent hadraised no substantial issues warranting review as tothe Acting Regional Director's finding that a unitconsisting of Respondent's professional employeeswas appropriate. Furthermore, Respondent ac-knowledges that it is refusing to bargain with theUnion in order to obtain judicial review of theBoard's findings.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant coun-sel for the General Counsel's Motion for SummaryJudgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Maine corporation, maintains itsprincipal office and place of business at 98 Chest-nut Street, Portland, Maine, and is engaged at thatlocation, and other locations within the State ofMaine, in providing community health and homehealth care services. Respondent, in the course andconduct of its business, causes and continuously hascaused, at all times herein mentioned, large quanti-ties of materials used by it in the course of its oper-ations to be purchased and transported in interstatecommerce from and through various States of theUnited States other than the State of Maine. In thecourse and conduct of its above-described oper-ations, Respondent annually derives gross revenuesin excess of $1 million, and receives at its variousMaine locations income, goods, and materialsvalued in excess of $10,000 directly from pointsoutside the State of Maine.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinI See Pittsburgh Plate Glass CO. v. N.LR.A, 313 U.S. 146, 162 (1941);,Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).341 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.I1. THE LABOR ORGANIZATION INVOLVEDLocal #5050, Federation of Community HealthProfessionals, a/w Maine Federation of Teachers,Nurses and Health Professionals, AFT-AFL-CIO,is a labor organization within the meaning of Sec-tion 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time professionalemployees employed by the Employer at itsvarious locations within the State of Maine, in-cluding registered nurses, graduate nurses,physical therapists and occupational therapists,but excluding all other employees, licensedpractical nurses, VD epidemiologists, outreachworkers, home health aides, mental healthworkers, office clerical employees, guards andsupervisors as defined in the Act.2. The certificationOn March 6, 1981, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 1, designated the Unionas their representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton November 20, 1981, and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about November 25, 1981,and at all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about December 3, 1981, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceDecember 3, 1981, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(aX)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Community Health Services, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Local #5050, Federation of CommunityHealth Professionals, a/w Maine Federation ofTeachers, Nurses and Health Professionals, AFT-342 COMMUNITY HEALTH SERVICES, INC.AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. All full-time and regular part-time professionalemployees employed by the Employer at its var-ious locations within the State of Maine, includingregistered nurses, graduate nurses, physical thera-pists and occupational therapists, but excluding allother employees, licensed practical nurses, VD epi-demiologists, outreach workers, home health aides,mental health workers, office clerical employees,guards and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. At all time since March 6, 1981, and Novem-ber 20, 1981, the above-named labor organizationhas been and now is the certified and exclusive rep-resentative of all employees in the aforesaid appro-priate unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5. By refusing on or about December 3, 1981,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Community Health Services, Inc., Portland, Maine,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local #5050, Fed-eration of Community Health Professionals, a/wMaine Federation of Teachers, Nurses and HealthProfessionals, AFT-AFL-CIO, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All full-time and regular part-time professionalemployees employed by the Employer at itsvarious locations within the State of Maine, in-cluding registered nurses, graduate nurses,physical therapists and occupational therapists,but excluding all other employees, licensedpractical nurses, VD epidemiologists, outreachworkers, home health aides, mental healthworkers, office clerical employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at all of its Maine locations copies of theattached notice marked "Appendix."4Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 1, after being duly signed by Re-spondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Local #5050, Federation of CommunityHealth Professionals, a/w Maine Federation ofTeachers, Nurses and Health Professionals,343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAFT-AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time profes-sional employees employed by the Employerat its various locations within the State ofMaine, including registered nurses, graduatenurses, physical therapists and occupationaltherapists, but excluding all other employ-ees, licensed practical nurses, VD epidemi-ologists, outreach workers, home healthaides, mental health workers, office clericalemployees, guards and supervisors as de-fined in the Act.COMMUNITY HEALTH SERVICES, INC.344